In the
United States Court of Appeals
For the Seventh Circuit

No. 99-1417

CLEVELAND HAIR CLINIC, INC., an Ohio
corporation,

Plaintiff-Appellee,

v.

CARLOS J. PUIG and PUIG MEDICAL GROUP, S.C.,
an Illinois corporation,

Defendants.



APPEAL OF:   MICHAEL L. TINAGLIA and
DIMONTE, SCHOSTOK & LIZAK


Appeal from the United States District Court
for the Northern District of Illinois, Eastern
Division.
No. 96 C 3560--Milton I. Shadur, Judge.



DECIDED   FEBRUARY 4, 2000



  Before RIPPLE, MANION, and EVANS, Circuit
Judges.

  EVANS, Circuit Judge. We concluded our
January 10, 2000, opinion in this case
with a request that Jerome H. Torshen,
counsel for Michael Tinaglia and his law
firm, show cause under Federal Rule of
Appellate Procedure 46(c) because we
thought he "may have distorted the
footnote" that appeared in the district
court’s opinion granting CHC’s motion for
a preliminary injunction on the
underlying contract dispute in this case.
Mr. Torshen has responded to our request,
and we have carefully considered his
response. Having done so, we conclude
that Attorney Torshen has demonstrated
that he did not attempt to deliberately
mislead the court through the manner in
which he displayed and referred to the
footnote in question. For that reason, we
issue today’s opinion as a supplement to
the one we issued on January 10, and we
specifically exonerate Mr. Torshen from
any accusation of unprofessional conduct.
Any implication to the contrary in our
earlier opinion is withdrawn.

  SO ORDERED.